DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 was filed after the mailing date of the notice of allowance on 06/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/29/2022 was filed after the mailing date of the notice of allowance on 06/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a decoder (encoder, non-transitory computer-readable medium) for decoding arrays of information samples encoded in a data stream each array representing a picture, the decoder comprising: an extractor configured for extracting, from the data stream, a merge indicator with respect to a current region within an array of information samples, wherein the merge indicator is indicative of whether the current region is to be reconstructed based on at least one coding parameter that is determined based on one or more coding parameters associated with a candidate region; and a reconstructor configured for computing, if an indication is to compute, the at least one coding parameter based on the one or more coding parameters, the computing including: determining a prediction of the at least coding parameter based on one of the one or more coding parameters, extracting, from the data stream, a prediction residual of the at least one coding parameter, and combining the prediction and the prediction residual of the at least one coding parameter to obtain the at least one coding parameter, and reconstructing the current region based on the at least one coding parameter.
“On The Benefits of Leaf Merging in Quad-Tree Motion Models” by De Forni et al. (Hereafter, “De Forni”) discloses the general structure of quad-tree models with leaf merging [See De Forni, Section 3] and the decoding of macro-blocks incrementally in raster scan fashion with the video coder [See De Forni, Section 3.2, Para. 2]. Once the tree has been coded, the macro-blocks are traversed in raster order, visiting the leaf blocks one by one, in the same order as that followed by H.264 motion vector coding [See De Forni, Section 3.2]. For each such leaf block b, the set of possible merge targets Tb are determined [See De Forni, Section 3.2]. If the set of possible merge targets is zero, then there is nothing to do and if the set is more than 0, than a binary merge flag is coded [See De Forni, Section 3.2]. If the set of possible merge targets is more than zero, than the binary merge flag is coded and the motion information from the leaf to be merged with can possibly be used [See De Forni, Section 3.2]. Skipping the coding of any motion vector which be inferred from a previously coded vector, based on the merge information. In each merged region, the motion vector which is actually coded is the one which appears first in the raster coding order, regardless of its size [See De Forni, Section 3.2]. The motion vector can be an average of the original motion vector [See De Forni, Section 3.3] and the motion vector coded is used for each leaf in the merged region [See De Forni, Section 3.2]. 
De Forni fails to explicitly disclose computing, if an indication is to compute, the at least one coding parameter based on the one or more coding parameters, the computing including: determining a prediction of the at least coding parameter based on one of the one or more coding parameters, extracting, from the data stream, a prediction residual of the at least one coding parameter, and combining the prediction and the prediction residual of the at least one coding parameter to obtain the at least one coding parameter.
Wang et al. (Hereafter, “Wang”) [US 2008/0165855 A1] discloses an improved system and method for providing improved inter-layer prediction for extended spatial scalability in video coding, as well as improving inter-layer prediction for motion vectors in the case of extended spatial scalability [See Wang, Abstract]. In various embodiments, for the prediction of macroblock mode, the actual reference frame index and motion vectors from the base layer are used in determining if two blocks should be merged [See Wang, Abstract]. Additionally, multiple representative pixels in a 4x4 block can be used to represent each 4x4 block in a virtual base layer macroblock [See Wang, Abstract]. The partition and motion vector information for the relevant block in the virtual base layer macroblock can be derived from all of the partition information and motion vectors of those 4x4 blocks [See Wang, Abstract]. The virtual base layer macroblocks have the same resolution as the enhancement layer macroblocks/frame [See Wang, 0005 and 0010]. Various embodiments provide a method, computer program product and apparatus for encoding an enhancement layer block representing at least a portion of a video frame within a scalable bit stream, whereby a coding mode indicator specifying a partition of the enhancement layer block based at least in part on a plurality of reference frame index values corresponding to a plurality of reference layer blocks is derived, wherein the reference layer blocks that have the same reference frame index are merged to derive the partition size [See Wang, 0018]. The enhancement layer block is encoded utilizing the coding mode indicator [See Wang, 0018]. Embodiments also provide a method, computer program product and apparatus for decoding an enhancement layer block representing at least a portion of a video frame within a scalable bit stream, whereby a coding mode indicator specifying a partition of the enhancement layer block based at least in part on a plurality of reference frame index values corresponding to a plurality of reference layer blocks is derived, wherein the reference layer blocks that have the same reference frame index are merged to derive the partition size [See Wang, 0018]. The enhancement layer block is decoded utilizing the coding mode indicator [See Wang, 0018]. The intra-coded base layer macroblocks are fully decoded and reconstructed and the coding information from the inter-coded base layer macroblocks predicts the enhancement layer motion vectors [See Wang, 0008-0012].
Wang fails to explicitly disclose computing, if an indication is to compute, the at least one coding parameter based on the one or more coding parameters, the computing including: determining a prediction of the at least coding parameter based on one of the one or more coding parameters, extracting, from the data stream, a prediction residual of the at least one coding parameter, and combining the prediction and the prediction residual of the at least one coding parameter to obtain the at least one coding parameter.
Hu [US 2002/0181745 A1] discloses a method and system for estimating motion between a reference image and a search image of a video image sequence [See Hu, Abstract]. Motion vectors are determined for pixel blocks of the reference image of the video image sequence [See Hu, Abstract]. The major modes of the motion vectors for the reference image are identified and used for determining each pixel block of the reference image, if a better match can be made based on the major modes of the motion vectors [See Hu, Abstract]. After the completion of the initial top-level block search following a scene change, each of the blocks will have an associated motion vector [See Hu, 0024]. At the next highest resolution layer of the pyramid, each child block of the finer resolution layer inherits the motion vector of its parent block (step 112) [See Hu, 0024]. That is, the motion vector of a parent block of a coarser layer is attributed to each of its child blocks of the next highest resolution layer [See Hu, 0024]. The inherited motion vector is properly scaled to account for the difference in sampling factor between the parent and child layer in the pyramid [See Hu, 0024]. The respective motion vector that is inherited by each of the blocks of the next highest resolution layer provides a starting point from which the respective motion vectors are further refined (step 112) [See Hu, 0025]. An example of a suitable refinement technique is to search around the search block to which the inherited motion vector is directed for a predefined small radius and determine if a better match search block can be found [See Hu, 0025]. For example, a radius for refinement may be set at ±1 pixel [See Hu, 0025]. Consequently, the SAD will be calculated for each of the eight search blocks surrounding the search block pointed to by the inherited motion vector and, if a better match is determined based on the SAD, a new motion vector will be associated with the reference block [See Hu, 0025]. It will be appreciated, however, that other refinement techniques may be applied in embodiments of the present invention as well, and consequently, the previous method should not be interpreted as limiting the scope of the present invention [See Hu, 0025].
Hu fails to explicitly disclose computing, if an indication is to compute, the at least one coding parameter based on the one or more coding parameters, the computing including: determining a prediction of the at least coding parameter based on one of the one or more coding parameters, extracting, from the data stream, a prediction residual of the at least one coding parameter, and combining the prediction and the prediction residual of the at least one coding parameter to obtain the at least one coding parameter.
Wang et al. (Hereafter, “Wang300”) [US 2006/0153300 A1] discloses in scalable video coding where two predictive motion vectors are calculated: one from the current layer neighboring motion vectors and one from the co-located base layer motion vectors [See Wang300, Abstract]. One of the two predictive motion vectors is chosen as the predictive motion vector for current block [See Wang300, Abstract]. A flag bit is coded to indicate which predictive motion vector is chosen only if it is not possible to infer the layer from which the predictive motion vector for the current block comes [See Wang300, Abstract]. Such inference is possible in many situations, such as when both predictive motion vectors are substantially the same, or only one of the vectors is reliable or available [See Wang300, Abstract]. Either an MR bit or an MI flag is encoded/decoded for the macroblocks in the layer [See Wang300, 0055-0059]. When the MI flag is coded for a macroblock, it indicates that the mode decision of this macroblock can be derived from that of the corresponding macroblock in the base layer. If the resolution of the base layer is the same as that of the enhancement layer, all the mode information can be used as is [See Wang300, 0056]. When the MR bit is coded, the best motion vectors are searched based on the current macroblock partition inherited from base layer instead of directly using motion vectors from the base layer (as in MI mode) [See Wang300, 0058-0059].
Wang300 fails to explicitly disclose computing, if an indication is to compute, the at least one coding parameter based on the one or more coding parameters, the computing including: determining a prediction of the at least coding parameter based on one of the one or more coding parameters, extracting, from the data stream, a prediction residual of the at least one coding parameter, and combining the prediction and the prediction residual of the at least one coding parameter to obtain the at least one coding parameter.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482